Citation Nr: 0335188	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-24 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date for the award of 
50 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an earlier effective date for the award of 
a 10 percent rating for a skin condition.  

3.  Entitlement to an earlier effective date for the award of 
a total rating based on individual unemployability due to 
service-connected disability (TDIU).  

4.  Entitlement to an increased rating for PTSD currently 
evaluated as 50 percent disabling.  

5.  Entitlement to an increased rating for a skin condition, 
variously classified as tinea pedis, hidrandenititis 
suppurativa, proctitis, scars and residuals of skin 
infections, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).   By a rating decision of February 1999, the 
disability rating for the service-connected skin condition 
was deferred and the disability rating for PTSD was increased 
from 30 to 50 percent disabling, effective December 15, 1997.  

In May 1999, the disability rating for the service-connected 
skin condition was increased to a 10 percent rating effective 
August 19, 1997.  The RO determined that clear and 
unmistakable error had been committed in the failure to grant 
service connection for skin infections prior to May 14, 1997, 
and service connection was established effective from 
September 16, 1996.  

In July 1999, entitlement to a TDIU due to service-connected 
disability was established, effective June 11, 1999.  The 
veteran filed a notice of disagreement with respect to the 
effective date of that award in September 1999.  In a July 
2001 rating decision, the veteran was assigned an effective 
date of December 15, 1997 for the grant of TDIU.   


REMAND

The veteran and his representative are advised that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  .

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  Thus, it is potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The RO is advised that its duties encompasses notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been proved in connection with the 
issues currently on appeal.  The Board is prohibited for 
performing this function in the first instance inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).   

In addition, the veteran and his representative are advised 
that the disability ratings pertaining the evaluation of skin 
conditions have been revised pursuant to 67 Fed. Reg. 49590-
49599 (July 31, 2002), effective August 30, 2002.  The 
veteran's service-connected skin condition, currently 
evaluated as 10 percent disabling should be evaluated under 
the new criteria.  The Board observes that the veteran has 
been rated under Diagnostic Code 7806, and afforded a 30 
percent evaluation.  The next higher evaluation of 60 percent 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near -constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (2003).  Additional examination is necessary to evaluate 
the veteran's current disability under these new criteria.  

In addition, the RO should consider the propriety of 
affording separate ratings for separate and distinct skin 
conditions.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2003).  Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  The 
United States Court of Veterans Appeals has interpreted 
38 U.S.C.A. § 1155 as implicitly containing the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14 (2003).  See Esteban 
v. Brown, 6 Vet.App. 259, 262 (1994).



In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  Compliance with the duty 
articulated in Quartuccio, supra, is 
required as well.  That is, the veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim.  

2.  The veteran should be afforded a VA 
skin examination in order to determine 
the current nature and severity of his 
service-connected skin condition.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to evaluate the 
veteran's disability under the new 
criteria for rating skin conditions.  In 
particular, the examiner is requested to 
state whether the veteran has a skin 
condition is productive of involvement of 
more than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near -constant 
system therapy such as corticosteroids or 
other immunosuppressive drugs required 
during the past 12-month period.  The 
clinical bases for the decision reached 
should be set forth in detail.  

3.  Thereafter, the RO should readjudicate 
the claim.  The RO should consider the 
propriety of assigning separate ratings 
for separate and distinct skin conditions.  
If the benefit sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Where there 
has been a change in the law, the SSOC 
should reflect that change.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




